Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s communication of 3/15/2021.  Currently claims 1-16 and 24-28 are pending and rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-16 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierman (20060270994) in view of Ciccone (20110282291). 

Regarding claim 1, Bierman discloses the invention (figures 3-8) as claimed for an apparatus, comprising: a stabilization device (30) configured to stabilize an access device when a distal end portion of the access device is inserted through a target location of a patient and at least partially disposed within a portion of the patient (anchoring system 20 cooperates with a t-connector (see FIG. 11) that securely connects a tube (e.g., a fluid supply line) to an indwelling catheter, paragraph 0036), the stabilization device including: a coupling surface (52) configured to be placed in contact with an adapter (22) coupled to a proximal end portion of the access device, a proximal surface forming at least one angle (see examiner image 1) configured to facilitate securement of the stabilization device to the target location of the patient (proximal surface is fully capable of being taped or otherwise pressed against a patient), and a base surface (54) forming a contoured portion (bottom surface excluding the recessed portion) and a recessed portion (100), the contoured portion configured to be placed in contact with the target location of the patient (the contoured portion is fully capable of being in contact with the target location of the patient), the recessed portion configured to be spaced apart from the target location of the patient when the contoured portion is in contact with the target location of the patient (recessed portion is fully capable of being spaced apart from the target location of the patient when the contoured portion is in contact with the target location), the stabilization device configured to be secured to the target location of the patient (stabilization device 30 is fully capable of being taped or otherwise pressed against a patient) such that the adapter is retained in a fixed position relative to the coupling surface and the access device is stabilized relative to the target location of the patient (anchoring system 20 cooperates with a t-connector (see FIG. 11) that securely connects a tube (e.g., a fluid supply line) to an indwelling catheter. The cooperation between the anchoring system 20 and the t-connector 22 maintains the catheter in the desired indwelling position, paragraph 0036).
Examiner is of the position that Ciccone (20110282291) teaches a stabilization device with a contoured bottom portion to be placed onto the patient’s skin (note concavc shape curvature on bottom 

with a contoured bottom portion to be placed onto the patient’s skin and a recessed portion with concave shape extending toward coupling surface

Bierman discloses the claimed invention except for the with a contoured bottom portion to be placed onto the patient’s skin and a recessed portion with concave shape extending toward coupling surface.  Ciccone teaches that it is known to use a contoured bottom portion to be placed onto the patient’s skin and a recessed portion with concave shape extending toward coupling surface as set forth in figures 5-6 for examples, and para [0009-0012] discussing those structures to provide a means to provide greater attachment to a patient and a connecting structure medical device in a complementary contoured connection attachment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Bierman with a contoured bottom portion to be placed onto the patient’s skin and a recessed portion with concave shape extending toward coupling surface as taught by Ciccone, since such a modification would provide the system with a contoured bottom portion to be placed onto the patient’s skin and a recessed portion with concave shape extending toward coupling surface for providing a means to provide greater attachment to a patient and a connecting structure medical device in a complementary contoured connection attachment.
	Concerning the amended claim language of the “recessed portion being disposed between the target location of the patient and the coupling surface” and having a concave shape “having an orientation opposite the coupling surface” examiner is of the position that Ciccone teaches and discloses this.  See marked up figure below.

    PNG
    media_image1.png
    625
    1519
    media_image1.png
    Greyscale



Regarding claim 2, Bierman further discloses that the stabilization device of claim 1 can be used with a catheterization system including a t-connector, catheter, dressing materials and a tube extension set (paragraph 0034).

Regarding claim 3 and 4, Bierman further discloses that the stabilization device of claim 1 wherein the access device is an intravenous catheter (paragraph 0056) configured to be at least partially disposed within a vein of a patient, the stabilization device configured to be positioned relative to the target location (paragraph 0037) such that the contoured portion of the base surface is in contact with the target location of the patient (stabilization device 30 is fully capable of being pressed or taped in place) and the recessed portion of the base surface is aligned with and spaced apart from the vein in which the intravenous catheter is at least partially disposed (recessed portion 100 is fully capable of being aligned over and spaced apart from a vein as claimed).

Regarding claim 5, Bierman further discloses that the stabilization device of claim 1 wherein the adapter is an extension set (paragraph 0034) and the access device is an intravenous catheter (paragraph 0056).



Regarding claim 7, Bierman further discloses that the stabilization device of claim 6 wherein the coupling surface includes at least one protrusion 90(a-d) and 92(a-d) configured to selectively engage the T-adapter such that when the distal locking mechanism of the T-adapter is in contact with a distal portion of the coupling surface (stabilization device 30 is fully capable of securing an adapter with a distal locking mechanism such that the distal locking mechanism is in contact with a distal portion of the stabilization device), the position of the side port along the longitudinal axis of the T-adapter is aligned with a position of the side channel along the longitudinal centerline of the stabilization device to allow the side port to be placed in contact with the side channel (see figures 12-14 that shows the side port 26 of the adapter 22 aligned with the side channel 29).

Regarding claim 8, Bierman further discloses that the stabilization device of claim 6 wherein the coupling surface includes at least one protrusion (90(a-d) and 92(a-d)) configured to selectively engage the T-adapter (22) such that when the proximal locking mechanism of the T-adapter is in contact with a distal portion of the coupling surface (stabilization device 30 is fully capable of having an adapter’s proximal 

Regarding claim 9, Bierman discloses (figures 3-8) the invention as claimed for an apparatus, comprising: a stabilization device (30) configured to stabilize a vascular access device at least partially disposed within a vein of a patient (anchoring system 20 cooperates with a t-connector (see FIG. 11) that securely connects a tube (e.g., a fluid supply line) to an indwelling catheter. The cooperation between the anchoring system 20 and the t-connector 22 maintains the catheter in the desired indwelling position, paragraph 0036), the stabilization device including a base surface (54) and a coupling surface (52), the base surface forming a contoured portion (all of the base surface that isn’t the recessed portion) configured to be placed in contact with a target location of the patient (the contoured portion fully capable of being in contact with the target location of a patient) and a recessed portion (100) configured to be at least partially aligned with and spaced apart from the vein of the patient when the contoured portion is in contact with the target location of the patient (recessed portion 100 is fully capable of being aligned with and spaced apart from the vein of a patient when the contoured portion 54 is in contact with the patient), the coupling surface configured to be placed in contact with an adapter (22, see figures 11-13) coupled to a proximal end portion of the vascular access device, the coupling surface including a first portion and a second portion (see examiner image 2), the first portion of the coupling surface including at least one protrusion (90(a-d) and 92(a-d)) configured to selectively engage the adapter such that a portion of the adapter is aligned with and configured to be placed in contact with the second portion of the coupling surface when the first portion of the coupling surface is in contact with a distal end portion of the adapter (see figure, and the portion of the adapter is misaligned with and spaced apart from the second portion of 
	Concerning the claim language of the newly amended claim not discussion and teachings of Ciccone and marked up figure above as applied to claim 1.

Regarding claim 10, Bierman further discloses that the stabilization device of claim 9 wherein the stabilization device (30) is configured to be secured to the target location of the patient (see paragraph 0037) to retain the adapter in a fixed position (retainer 30 in turn is configured to receive and secure in place the t-connector 22, paragraph 0037) relative to the coupling surface and stabilize the access device relative to the target location of the patient (anchoring system 20 cooperates with a t-connector (see FIG. 11) that securely connects a tube (e.g., a fluid supply line) to an indwelling catheter. The cooperation between the anchoring system 20 and the t-connector 22 maintains the catheter in the desired indwelling position, paragraph 0036).

Regarding claim 11, Bierman discloses that the stabilization device of claim 9 wherein the contoured portion of the base surface is configured to be in contact with the target location of the patient (fully capable of being pressed or taped onto the patient) and the apply a first force to the target location when the stabilization device is secured to the target location, the recessed portion of the base surface is configured to be spaced apart from the target location and does not apply a force to the target location when the stabilization device is secured to the target location (would apply a force to the target location of a patient everywhere except at the recessed portion due to a lack of contact of the device with the patient).

Regarding claim 12, Bierman further discloses that the stabilization device of claim 9 wherein the coupling surface of the stabilization device defines a notch (60) to receive a portion of the adapter (figure 11-13, part 42b rests in the notch).

Regarding claim 13, Bierman further discloses that the stabilization device of claim 9 where the first portion of the coupling surface is a distal portion of the coupling surface (see examiner image 2 which 

Regarding claim 14, Bierman further discloses that the stabilization device of claim 13 wherein the adapter is a T-adapter (22), the proximal end portion of the T-adapter including a proximal locking mechanism and the distal end portion of the T- adapter including a distal locking mechanism (stabilization device 30 is fully capable of interfacing with an adapter having a proximal and distal locking mechanism), the portion of the adapter is a side port (26) of the T-adapter, the side port is substantially perpendicular to a longitudinal axis of the T-adapter extending through the proximal locking mechanism and the distal locking mechanism

Regarding claim 15, Bierman further discloses that the stabilization device of claim 14 wherein a position of the side port (26) along the longitudinal axis of the T-adapter (22) is substantially aligned with a position of the side channel (29) along the longitudinal centerline of the stabilization device (30) when the distal locking mechanism is in contact with the distal portion of the coupling surface (the stabilization device 30 is fully capable of having a distal locking mechanism of an adapter coming in contact with the distal portion of the coupling surface).

Regarding claim 16, Bierman further discloses that the stabilization device of claim 14 wherein a position of the side port (26) along the longitudinal axis of the T-adapter (22) is misaligned relative to a position of the side channel (29) along the longitudinal centerline of the stabilization device when the proximal locking mechanism is in contact with the distal portion of the coupling surface (the tapered shoulder (42(b)) of the T-adapter not aligning with the notch preventing a stable connection).



Regarding claim 25 and the side channel has a first end portion adjacent to the coupling surface, the side channel extending at an angle from the first end portion to a second end portion adjacent to the base surface (again examiner is of the position that the prior art of Bierman had side portions channels extending at an angle and adjacent to the base surface; as shown in Bierman figure 3 for examples).

Regarding claim 26 and the stabilization device is configured to be secured to the target location of the patient to (1) retain the adapter in the fixed position relative to the coupling surface, (2) stabilize the access device relative to the coupling surface, and (3) disposed the adapter at a desired angle relative to the target location based at least in part on an angle of insertion associated with the access device (again examiner is of the position that the prior art of Bierman retains the adapter in a fixed position and stabilizes the access device and disposes the adapter at an angle; as shown in Bierman figure 3 for examples and previously identified structures as in the rejection above).

Regarding claim 27 and the side channel extends at an angle from a first end adjacent to the first portion of the coupling surface to a second end adjacent to the base surface (again examiner is of the position that the prior art of Bierman had side portions channels extending at an angle and adjacent to the base surface; as shown in Bierman figure 3 for examples)..

.

Response to Arguments
Applicant's arguments filed 3/15/2021have been fully considered but they are not persuasive. 
As discussed above examiner is of the position that the “recessed portion” as claimed in the newly amended claim language is taught in the prior art combination particularly Ciccone.  See discussion above concerning claim 1 and the marked up figure above showing the “recessed portion” as taught in the prior art.
With this in mind and with the disclosure of the prior art as explained in the rejection above it is examiners position that the elements disclosed in the prior art of record are fully capable of satisfying all structural, functional, spatial, and operational limitations in the amended claims, as currently written, and the rejection is made and proper.  It is recommended that applicant greater define the structural differences of the applicant’s inventions that distinguish over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

a.    Parvatiyar (20130053785) teaches a stabilization device with a contoured base surface to be placed in contact with the patient’s skin.
b.    Zyzelewski (20150217088)
c.    Wright (20070066958)
d.    Ciccone (20120136314)
e.    Daneshvar (5336195)
f.    Loo (6418966) teaches a locking mechanism associated with a proximal and distal end of an adapter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783